Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 27, 2019

                                     No. 04-19-00524-CV

                            IN RE M.R.D. ET AL., CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02024
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

       This is an accelerated appeal of the trial court’s order terminating appellant J.A.M.’s
parental rights. J.A.M.’s brief was originally due to be filed on September 25, 2019. On
September 25, 2019, J.A.M. filed a motion requesting an extension of time to file his brief.

        The disposition of this appeal is governed by the standards set forth in rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id.

       J.A.M.’s motion is GRANTED, and his brief must be filed no later than October 15,
2019. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2019.



                                                   ___________________________________
                                                   Luz Estrada,
                                                   Chief Deputy Clerk